Case: 20-11266     Document: 00516190662         Page: 1     Date Filed: 02/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      February 3, 2022
                                  No. 20-11266
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Manuel Contreras Zamora,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-175-1


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Juan Manuel Contreras Zamora pleaded guilty of illegal reentry after
   deportation.   He was sentenced to, inter alia, an above-Sentencing-
   Guidelines term of 60 months’ imprisonment. The district court ordered
   that the sentence be served consecutively to any sentence imposed in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11266      Document: 00516190662           Page: 2     Date Filed: 02/03/2022




                                     No. 20-11266


   Zamora’s pending federal drug-trafficking-and-weapons case. Subsequently,
   Zamora was convicted and sentenced in that case with its much-longer
   sentence to be served concurrently with the sentence in this case.
          Zamora asserts the court erred in:           ordering his sentence of
   imprisonment to run consecutively to the then yet-to-be-imposed sentence
   in the federal drug-trafficking-and-weapons case; denying his motion to
   continue sentencing; and imposing a sentence that was substantively
   unreasonable.
          Although post-Booker, the Guidelines are advisory only, the district
   court must avoid significant procedural error, such as improperly calculating
   the Guidelines sentencing range. Gall v. United States, 552 U.S. 38, 46, 51
   (2007). If no such procedural error exists, a properly preserved objection to
   an ultimate sentence is reviewed for substantive reasonableness under an
   abuse-of-discretion standard. Id. at 51; United States v. Delgado-Martinez,
   564 F.3d 750, 751–53 (5th Cir. 2009). In that respect, for issues preserved in
   district court, its application of the Guidelines is reviewed de novo; its factual
   findings, only for clear error. E.g., United States v. Cisneros-Gutierrez, 517
   F.3d 751, 764 (5th Cir. 2008).
          Because Zamora did not object to the imposition of a consecutive
   sentence, review for that claim is only for plain error. E.g., United States v.
   Broussard, 669 F.3d 537, 546 (5th Cir. 2012). Under that standard, Zamora
   must show a forfeited plain error (clear or obvious error, rather than one
   subject to reasonable dispute) that affected his substantial rights. Puckett v.
   United States, 556 U.S. 129, 135 (2009). If he makes that showing, we have
   the discretion to correct the reversible plain error, but generally should do so
   only if it “seriously affect[s] the fairness, integrity or public reputation of
   judicial proceedings”. Id.




                                           2
Case: 20-11266      Document: 00516190662           Page: 3    Date Filed: 02/03/2022




                                     No. 20-11266


          As the Government concedes, it was a clear or obvious error to order
   that the sentence run consecutively to an anticipated, but not-yet-imposed,
   federal sentence. See United States v. Nava, 762 F.3d 451, 452 (5th Cir. 2014)
   (explaining “order to run . . . sentence consecutively with the pending federal
   sentence is clear and obvious error under” plain-error review). As reflected
   supra, however, Zamora cannot show his substantial rights were affected
   because the court in the drug-trafficking-and-weapons case later imposed a
   sentence that is concurrent to the sentence in this illegal-reentry case. See id.
   at 452–53.
          Relatedly, Zamora asserts the court erred in denying his motion to
   continue sentencing so that the two cases could be resolved at the same time.
   Denial of a continuance is reviewed for abuse of discretion. United States v.
   Peden, 891 F.2d 514, 519 (5th Cir. 1989). Because, as also reflected supra,
   Zamora cannot show he was prejudiced by this ruling, he cannot show an
   abuse of discretion. See id. at 519 (explaining “to prevail on [appeal of
   continuance-motion denial, defendant] must demonstrate that the district
   court abused its discretion and that he suffered prejudice” (citations
   omitted)).
          Finally, Zamora asserts that the court’s upward variance from the
   Guidelines sentencing range of 10-to-16-months was substantively
   unreasonable.    Although Zamora contends his previous illegal-reentry
   conviction has been accounted for by recent amendments to Guideline
   § 2L1.2(b)(1)(A) (unlawfully entering or remaining in the United States), his
   recidivism was not the only reason for the court’s upward variance. See
   United States v. Brantley, 537 F.3d 347, 350 (5th Cir. 2008) (stating district
   court may consider factors incorporated by Guidelines in imposing non-
   Guidelines sentence). Nor has Zamora shown, as he contends, that his
   sentence creates an unwarranted disparity with the sentences imposed on
   similarly-situated defendants. Needless to say, due deference is given to the



                                          3
Case: 20-11266      Document: 00516190662           Page: 4    Date Filed: 02/03/2022




                                     No. 20-11266


   court’s decision that the statutory sentencing factors justify its variance in
   the light of the facts and circumstances of this case. United States v. Gerezano-
   Rosales, 692 F.3d 393, 400 (5th Cir. 2012) (explaining, our court “consider[s]
   the totality of the circumstances, including the extent of any variance from
   the Guidelines range, to determine whether, as a matter of substance, the
   sentencing factors in [18 U.S.C. §] 3553(a) support the sentence” (citations
   omitted)); Broussard, 669 F.3d at 551 (noting our court gives “due deference
   to the district court’s decisions that the § 3553(a) factors, on a whole, justify
   the extent of the variance” (citation omitted)).
          AFFIRMED.




                                          4